DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 07/12/2021 (“Amendment”). Claims 14, 15, 17-24, and 27 are currently under consideration. The Office acknowledges the amendments to claims 14, 15, and 17-24, as well as the cancellation of claim 16 and the addition of new claim 27. Claims 25 and 26 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
The disclosure is objected to because of the following informalities: the added paragraph on page 5, describing Fig. 2, uses the term “processor” when it should use the phrase --processing means--.
The abstract of the disclosure is objected to because it is longer than 150 words, and because it recites the probe as including a means for mass compensation, where the specification describes the apparatus as including this means, e.g. in the form of a PC. There is no support for the probe including the means for mass compensation. 
Appropriate correction is required.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities: 
Regarding claim 14, in line 2, the recitation of “a probe the apparatus, comprising” should instead read --a probe, the apparatus comprising--.  
Regarding claim 20, the recitation of “a component of output” in lines 2-3 should instead read --a component of an output--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing means” in claims 14, 15, and 19 (note that in claim 19, the analogue to digital converters are not sufficient structure to perform the function of compensating for the mass of the probe tip) and “recording means” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “processing means,” a PC as described in ¶ 0056 of the specification as published, operating according to the algorithm of ¶ 0025; and for “recording means,” a memory).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no description to support a central LED indicating pressure based on degree of illumination. Page 7 of the specification as filed, in lines 18-22, describes the central LED as highlighted to indicate the desired pressure, and lighting progressively more LEDs as pressure is increased (i.e., the central LED does not become brighter with pressure. Instead, progressively more LEDs are lit. Further, the central LED being highlighted does not mean that it is lit).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 17-24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, antecedent basis for the recitation of “an elongate probe” in line 3 is unclear, because “a probe” has already been recited in line 2. Is reference being made to the same or a claim 24 it is unclear whether the recitation of “said probe” in line 1 refers to the probe or the elongated probe of claim 14. For purposes of examination, they will all be interpreted as the same probe, e.g. the probe being an elongate probe.
Regarding claim 27, there is insufficient antecedent basis for the recitation of “the display,” and there is no claim 1 from which the claim can depend. For purposes of examination, the claim will be interpreted as depending from claim 14, and “further comprising a display… .” 
Claims 15, 17-24, and 27 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0171234 (“Gurewitsch”) in view of various teachings of US Patent Application Publication 2014/0114193 (“Anthony”) and US Patent Application Publication 2007/0167819 (“Osborn”).
Regarding claim 14, Gurewitsch teaches [a]n apparatus (Fig. 2A, bioimpedance measuring apparatus 100 - see ¶ 0054) … comprising: an elongate probe comprising [a] probe tip attached to a handle (¶ 0070, measuring probe 120 has a tip member 124 which is insertable into a body, and a shaft member 126 usable as a handle - also see Figs. 4A, 12, and 13), the probe tip having a substantially planar distal end for contacting human or animal cervical tissue (see Figs. 6A-6D, 12, etc., showing the substantially planar distal end, and Fig. 4A, showing contact with human tissue); …; and processing means (Fig. 13, sensing device 170 performs determining and computing functions as described in ¶ 0060) …, the processing means generating a displayable output (Fig. 13, display/LCD 190 displays measured values as described in ¶ 0066 - also see ¶ 0108) … .
tip applied to the tip of the probe, the apparatus comprising a load cell located in said handle and capable of measuring a force Floadcell applied axially to said probe tip along a longitudinal axis thereof when said probe tip is in contact with said human or animal cervical tissue, the apparatus also comprising an accelerometer located in the handle for measuring a gravity vector Aaxial; and the processing means compensating for the mass of the probe tip using said measured force and gravity vector to produce a calibrated measurement of said force Ftip applied to said probe tip,  the generated displayable output for indicating to a user the calibrated measurement of said force Ftip.
Anthony teaches an apparatus capable of determining a force Ftip applied to a tip of a probe (¶¶s 0006 and 0028, determining contact force of a probe). Anthony teaches that the probe comprises a force sensor located in a handle (Fig. 1, force sensor 110 is located in the handle which comprises frame 118 and trunk 140 - see ¶¶s 0008, 0030, and 0033, describing the probe as being handheld)) and capable of measuring a force Floadcell applied axially to said elongate probe along a longitudinal axis thereof when said probe tip (Fig. 1, the tip being at the position of transducer 124) is in contact with said human or animal tissue (¶ 0037, multi-axial force sensing when the probe contacts the target surface - the force is at least applied axially along a longitudinal axis based on the way the probe interfaces with the target surface (see e.g. actuation axis 114 in Fig. 1, and ¶ 0061, describing contribution of weight to a contact force normal to the contact surface (i.e., in the axial direction of the probe)); …; processing means (Fig. 2, ¶ 0040, controller 120) for compensating for the mass of the probe tip (¶ 0059, calibrating the sensors to minimize errors associated with the weight of the probe) using said measured force … to produce a calibrated measurement of said force Ftip applied to said probe tip (¶ 0061, to compensate for the weight of the probe, a measurement is taken during a time when the probe is not in contact with the target, and the measurement is subtracted from subsequent measurements. Where data concerning orientation of the probe is available, the compensation may also be scaled according to how much the weight is contributing to a contact force normal to the contact surface), the processing means generating a displayable output (via display 230 of Fig. 2) for indicating to a user the calibrated measurement of said force F
axial, and using the gravity vector in compensating for the mass of the probe, this is evident from ¶ 0061. ¶ 0061 says that any measured force, when the probe is not in contact with the target, may be modeled as due either to the weight of the probe, or bias inherent in the sensors. It is known that force is calculated as mass * gravity (or in this case, weight is the force, and the equation is weight = mass * gravity. I.e., weight is the force of gravity on an object (which is quantified as a gravity vector)). Because ¶ 0061 describes accounting for such weight (including in any probe orientation)(and Fig. 4 shows the modeling of the mass of different components of the probe - also see ¶ 0071), it is clear that acceleration due to gravity is determined by the device. ¶ 0044 describes an accelerometer 138, located in the handle of the device, which would have been obvious to use to obtain such gravity data. I.e., it would have been obvious to use the accelerometer already found in the probe to obtain a gravity vector and use it to calculate force due to weight, to account for such force in calibration (¶ 0061).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring arrangement of Gurewitsch (as shown in Fig. 12 and described in ¶ 0102) with the force sensor and associated components of Anthony (e.g. accelerometer, etc.), for the purpose of obtaining quantitative data about the conditions under which the device was used (Anthony: ¶ 0005), including data on the degree of axial loading on the probe tip, to thereby account for the conditions based on quantitative analysis and processing (Anthony: ¶ 0084), instead of relying on maintaining a “general” continuity of contact using the spring of Gurewitsch (¶ 0102). It also would have been obvious to make this modification for the purpose of improving measurement consistency through controlled and repeatable contact force application (Anthony: ¶ 0084).
Gurewitsch-Anthony does not appear to explicitly teach that the force sensor is a load cell that measures a force Floadcell.
Osborn teaches the use of a load cell as the force sensor in a probe similar to that of Gurewitsch and Anthony (¶ 0038).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the load cell of Osborn as the force sensor of Gurewitsch-Anthony (thereby obtaining a force Floadcell), since it is recognized as suitable for the intended purpose (Osborn: ¶ 
Regarding claim 15, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein the processing means is further capable of determining an electrical conductivity of said human or animal cervical tissue to which the distal end of the probe tip is applied (Gurewitsch: the Abstract describes measurement of bioimpedance of tissues of the cervix. ¶ 0076 notes that changes in bioimpedance, detected by the device, are changes in electrical conductivity. This is confirmed by admission in ¶ 0012 of Applicant’s specification as published).
Regarding claim 20, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said calibrated measurement of force Ftip = Floadcell− Aaxial* (Mtip + Mload), where Aaxial is a component of output of the accelerometer corresponding to the axial-aligned direction of the probe tip, Mtip is the mass of the probe tip and Mload is the free mass of the load cell and a connector for the probe tip (as above, Anthony teaches compensating for the weight of the probe when determining contact force. This compensation includes subtracting (¶ 0061), from the force measured by the force sensor (equivalent to “Floadcell”), a force corresponding to the weight of the probe (equivalent to “Aaxial* (Mtip + Mload)” because ¶ 0071 describes the model of Fig. 4 as including the mass of the probe and associated mounting hardware (and M.sub.u and M.sub.c are “Mtip + Mload
Regarding claim 21, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said displayable output is capable of indicating real-time calibrated measurements of force applied to the probe tip (Anthony: ¶ 0056 describes displaying a current or instantaneous contact force, and ¶ 0084 describes real-time measurement of the applied force. The measurements are calibrated as already shown above. This kind of display would have been obvious to do in the combination for the purpose of enabling a variety of quantitative analysis (Anthony: ¶ 0084) and useful display options (Anthony: ¶ 0056), including enabling the user of the probe to see whether their applied force was appropriate).
Regarding claim 22, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said displayable output includes threshold indications configured for indicating whether too much or too little force is being applied to the probe tip (Anthony teaches using a plurality of LEDs 1502 to represent an available travel distance of the probe and to indicate by e.g. different colors whether contact force is too high or too low (Fig. 15 and ¶¶s 0148-0150 describe this use of threshold indications). Anthony further teaches, in ¶ 0056, the display of a target contact force, and in ¶ 0077, at least a lower-limit contact force threshold. It would have been obvious to incorporate the LED display arrangement of Anthony into the probe of Gurewitsch, together with the force sensing arrangement of Anthony as already discussed (i.e., substituting the spring arrangement of Gurewitsch), for the purpose of helping a user to avoid endpoints (or endpoint avoidance strategies, or pressure extremes), and thereby apply a consistent contact force (Anthony: ¶ 0148) based around the target contact force (Anthony: ¶ 0056)).
Regarding claim 23,
Regarding claim 24, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said probe is an electrical impedance spectroscopy probe (Gurewitsch: the bioimpedance measurement of the probe, as described in the Abstract, is the same technique as described in ¶ 0012 of Applicant’s specification as published. The “spectra” is simply the bioimpedance data, as obtained in response to stimulation frequencies (Gurewitsch: ¶¶s 0055 and 0056 and Fig. 2B describe and show the stimulation frequencies). Further, ¶¶s 0015 and 0017 of Gurewitsch refer to electrical impedance spectra obtained using a pencil probe with four gold electrodes. Figs. 6A-6D show a similar probe, with gold electrodes as described in ¶ 0086).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn in view of US Patent 6,045,517 (“Williams”).
Regarding claim 17, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn does not appear to explicitly teach wherein said load cell comprises four strain gauges in a bridge configuration (while Osborn teaches that a suitable load cell incorporates a full Wheatstone bridge arrangement (¶ 0038), it is not explicit that each element of the bridge is a strain gauge).
Williams teaches that conventional load cells contain four strain gauges in a Wheatstone bridge configuration (col. 8, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the load cell of Williams in the combination as the simple substitution of one known load cell configuration (that of Osborn) for another (that of Williams) with predictable results (transducing a load/force into a voltage (Osborn: col. 8, lines 1-5), thereby measuring forces applied to the probe of the combination).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn in view of US Patent Application Publication 2013/0217979 (“Blackadar”).
Regarding claim 18, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said accelerometer is a tri-
Blackadar teaches a tri-axial MEMS accelerometer that provides analog data-stream outputs, as an alternative to digital output (¶ 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the accelerometer of Blackadar in the combination, as the simple substitution of one known type of accelerometer (the generic one of Anthony) for another (the analog one of Blackadar) with predictable results (measuring a gravity vector (¶ 0056 of Blackadar refers to magnitude and direction along each axis)).
Regarding claim 19, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said processing means includes an analog to digital converter to digitize the output of the load cell (Anthony: ¶ 0039, describing analog to digital conversion as able to happen at any point between the force sensor and other components), but does not appear to explicitly teach the processing means including an analog to digital converter to digitize the output of the accelerometer.
Blackadar teaches a tri-axial MEMS accelerometer that provides analog data-stream outputs, which are later converted to digital data (¶ 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the analog accelerometer of Blackadar in the combination, as the simple substitution of one known type of accelerometer (the generic one of Anthony) for another (the analog one of Blackadar) with predictable results (measuring a gravity vector (¶ 0056 of Blackadar refers to magnitude and direction along each axis)). Then, it would have been obvious to digitize the output of the accelerometer, as is done for the output of the load cell, for the purpose of making the data more easy to use in a computer processing system. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn in view of US Patent Application Publication 2010/0156656 (“Duarte”).
Regarding claim 27, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim [14], as outlined above. Gurewitsch-Anthony-Osborn does not appear to explicitly teach wherein the display comprises a central LED wherein a degree of illumination of the LED is indicative of pressure applied to the tip of the probe (although Anthony, at ¶¶s 0149 and 0150, describes different LED lighting arrangement to indicate the amount of force applied).
Duarte teaches indicating higher degrees of pressure or force by increasing the degree of illumination of an LED (¶ 0024, intensity of illumination).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the pressure applied to the tip of the probe of the combination using the degree of illumination of a central LED, as in Duarte, as the simple substitution of one known indication arrangement (Anthony: ¶ 0150) for another (Duarte: ¶ 0024) with predictable results (providing a direct indication of the applied force, as described in Anthony: ¶ 0150).

Response to Arguments
Applicant’s arguments filed 07/12/2021 have been fully considered. The amendments with respect to the drawing objections are partially persuasive because not all issues have been addressed (the display or display means is still not shown in the figures). Therefore, the objections are withdrawn and maintained accordingly. The amendments with respect to the objections to the abstract are persuasive, but new objections are added as necessitated by amendment. The amendments with respect to the objections to the specification are persuasive (with it being noted that one of the paragraphs is added after the paragraph ending age page 5, line 11, not page 5, line 6, and that one of the paragraphs starts at page 7, line 29, not page 7, line 20), but a new objection is added as necessitated by amendment. The amendments with respect to the claim objections are partially persuasive because not all issues have been addressed. Therefore, the objections are withdrawn and maintained accordingly. A new claim objection is added. 
Interpretations under 35 USC 112(f) have been updated.
The amendments with respect to the rejections under 35 USC 112(b) are partially persuasive because not all issues have been addressed. Therefore, the rejections are withdrawn and maintained 
In response to the arguments and amendments regarding the rejections under 35 USC 103, they are not persuasive. The Office disagrees that “Gurewitsch in no way contemplates the issue of repeatability.” ¶ 0079 of Gurewitsch explains that the top member 224 of the probe may be replaced. But even if Applicant’s contention were true, it is unclear how this leads to a conclusion that Gurewitsch would not be capable of determining a calibrated measurement of a force applied to the probe tip. 
Regarding the size of the probe of Anthony, it should be noted that the entire device is not being incorporated into Gurewitsch. Particularly, Gurewitsch does not need to use the ultrasound features of Anthony. All it needs is the features which compensate for the weight of the probe. This is especially true when the only structure in the claims tied to use in the cervix is “a substantially planar distal end” and a load cell capable of measuring related forces. These elements are met. Therefore, size is not seen as an issue. Further, the motivation for combination need not be found in the primary reference (e.g. Gurewitsch indicating that it’s spring device is in need of replacing). Rather, the motivation can come from the secondary reference (Anthony) to perform a modification to achieve a benefit in the primary reference (MPEP 2143(I)(G)). Finally, the Office maintains that every claim feature has been considered. Even if Anthony is not explicit that its accelerometer is used for measuring a gravity vector Aaxial, this is evident from ¶ 0061. Osborn teaches that the force sensor can be a load cell. Osborn is similar to Gurewitsch and Anthony because it relates to a probe for obtaining physiological measurements. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791